Citation Nr: 1418068	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for bilateral ankle sprain.

2.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In this case, the RO denied the Veteran's claims in a February 2005 rating decision.  The Veteran's notice of disagreement was received more than a year later and the Veteran was informed that to reopen the Veteran's claims, new and material evidence would be required.  However, the RO subsequently issued a statement of the case in December 2007 and a supplemental statement of the case in May 2008, treating the appeal as having not been finally denied.  As such, the Board concludes that the issues on appeal here have not been final.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, no hearing was provided to the Veteran, and the record does not reflect that the Veteran has withdrawn his hearing request.  Rather, in March 2014, the Veteran's representative submitted a request to have a videoconference before a member of the Board.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


